DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the amendment made to the claims on 11/02/2021.
Claims 1-8, 10-32, 34-35 and 38-41 are pending in the application. Claims 1, 2, 12-13, 15, 18-19, 32, 34-35 and 38 are currently amended. Claims 3-8, 10-11, 14, 16-17, 20-21, and 39-40 are previously presented. Claims 9, 33 and 36-37 are cancelled. Claim 22-31 are previously withdrawn. Claim 41 is newly presented, Claims 1-8, 10-21, 32, 34-35 and 38-41 are hereby examined on the merits.	

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-21, 32, 34-35 and 38-41  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 35 and 38 recite “a dispersion value of 20% or less at 2 minutes, a durability value of 10% or greater at 5 minutes”. However, a skilled artisan will not be able to determine the scope of the claims for the reason it is not clear what methods are being used to measure dispersion and durability. The dispersion value or durability value would vary depending on the methods of measurement. The examiner notes that Example 14, page 79-80 of the specification recites measuring dispersion and durability by using sieve or screen of very specific sizes. The examiner suggests that applicant incorporates the test details recited in Example 14 in the claims. Appropriate correction is required.
Claims 2-8, 10-21, 32 and 41 depend from claim 1, claim 34 depends from claim 35, and claims 39-40 depend from claim 38, thus necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.
Claim 15 recites that the granular composition consists essentially of 0.5-5% endoglucanohydrolase. Such a limitation renders the claim indefinite for the reason that it is unclear what other ingredients are in the granular composition and what their amounts are. For the purpose of examination, the limitation is interpreted to mean that 0.5-5 wt% endoglucanohydrolase is present in the granular composition. Appropriate correction is required.
Claim 41 recites that “the granular composition has a size range of 12 x 40 U.S. standard mesh”. It is not clear if the limitation means that the two dimensional measurement of the granular composition is 12 x 40 mesh, or that the composition has a size range of 12-40 mesh. For the purpose of examination, the limitation is interpreted to mean that the granular composition has a size range of 12-40 U.S. stand mesh. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 2 and 6 recite that each granule comprises a blend of silica, mineral clay, glucan and mannans.  However, claim 1 from which claims 2 and 6 depend recites that the granular composition consists essentially of silica, mineral clay, glucan and mannans. As such, claims 2 and 6 fail to include all the limitation of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 6, 10-18, 20-21, 35 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Puntenney US Patent Application Publication No. 2015/0209416 (hereinafter referred to as Puntenney) in view of Litster et al, chapter 5,  “Breakage and Attrition” in “The science and Engineering of the Granulation Process”, Springer-Science, 2004, pages 121-142 (hereinafter referred to as Litster), Lehtola US Patent No. 8,642,079 (hereinafter referred to as Lehtola) and Wheeler US Patent Application Publication No. 2016/0229763 (hereinafter referred to as Wheeler).
Regarding claims 1, 6, 10, and 35, Puntenney teaches a granular composition comprising silica, mineral clay, glucan, mannans and yeast (e.g., yeast wall extract) ([0038]; [0042-0043]; [0047]).
Puntenney further teaches that the composition optionally comprises a binding agent ([0107]), which is interpreted to render obvious the claim limitation that the composition does not comprise a binder. 
Puntenney teaches that the granular composition can be dispersed in water as the feed ([0047]; ([0009]; [0140]). Puntenney is silent regarding dispersion value and durability value for the granular composition. Dispersion measures how fast a granule returns to its original form when exposed to liquid, and durability measures the ability of a granule to resist breakage or attrition. Litster teaches that the end use of granules requires them to be re-dispersed in water easily and quickly (page 139, 5.3.3) and that attrition of dry granules leads to the generation of dusty fines which are usually undesirable (page 121, 3rd para.); Litster goes on to teach that granule dispersibility 
Both Puntenney and Litster are directed to granules that are being dispersed in a liquid. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the dispersion and attrition through modulating porosity, and controlling the operating variables and formulation in the granulation process to form the granule. As such, the dispersion values and durability value as recited in claims 1 and 10 are merely obvious variant of the prior art.
Puntenney in view of Litster is silent regarding the calcium coefficient of variation and protein proximate coefficient of variation for the granular composition. However, these two coefficients are a measurement of segregation and/or content uniformity of the composition. Given that Puntenney teaches a granulation step, the segregation of the composition is therefore reduced and the content uniformity is improved, when compared with a composition that is not subjected to granulation. 
Further, Lehtola teaches that segregation is primarily due to differences in the size or density of the components of the mix and an ideal granulation will contain all the constituents of the mix in the correct proportion in each granule and segregation of the ingredients will not occur (column 2, line 54-61). Wheeler teaches that applying coating to a granule will reduce segregation ([0009]). Puntenney, Lehtola and Wheeler are all 
The transitional phase “consisting essentially of” is interpreted to mean that there are no additional elements to materially affect the basic and novel characteristics of the invention. In the instant case, although Puntenney in view of Litster, Lehtola and Wheeler teaches other ingredients such as an enzyme and yeast besides silica, glucan, clay and mannans ([0038]; [0042-0043]; [0047]), those extra ingredients are interpreted not to affect the basic characteristics of Puntenney. As such, Puntenney in view of Litster, Lehtola and Wheeler reads on the limitation that the granular composition consisting essentially of silica, mineral clay, glucan and mannans.
Regarding claim 2, Puntenney teaches that the composition is in granule form [0047], thereby implicitly teaching that the composition is subjected to a granulation process to form the granules. It thus logically follows that the granulation process would have resulted in a final granule that comprises homogeneous blend of the ingredients.
Regarding claim 11, Puntenney in view of Litster, Lehtola and Wheeler teaches what has been recited above but is silent regarding the specific density of the composition. However, Puntenney in view of Litster, Lehtola and Wheeler teaches that the composition consists essentially of 1-40 wt% silica, 1-25 wt% glucan and mannans, and 40-92 wt% mineral clay (See Puntenney [0041]), which is the exactly the same as the composition of the embodiment recited in the instant Specification (page 3, line 22-3 to 150 lb/ft3. See MPEP 2112.01 I, product and apparatus claims- when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 12, Puntenney teaches that the composition is in granule form ([0047]), thereby implicitly teaching that the composition consists essentially of silica, mineral clay, glucan and mannans is subjected to a granulation process to form the granules. It thus logically follows that the granulation process would have resulted in a granule that consists essentially of silica, mineral clay, glucan and mannans in an amount substantially the same as a relative amount of each ingredient in the composition as a whole.
Regarding claim 13, Puntenney teaches that the composition consists essentially of 1-40 wt% silica, 1-25 wt% glucan and mannans, and 40-92 wt% mineral clay, in amounts relative to each other ([0041]), which falls within the ranges each ingredient recited in the claim.
Regarding claim 14
Regarding claim 15, Puntenney teaches that the granular composition further consists essentially of 0.05-5% endoglucanohydrolase ([0043]).
Regarding claim 16, Puntenney teaches that the glucan and mannans are provided by yeast cell wall extract ([0040]).
Claim 17 depends from claim 16 and further recites that the yeast cell wall or extract thereof further comprises an endoglucanohydrolase. Puntenney teaches a final composition consisting essentially of silica, mineral clay, glucan, mannans and endoglucanohydrolase wherein the glucan and mannans are provided by a yeast wall extract ([0043-0045]), which is essentially the same as the composition of claim 17 wherein the endoglucanohydrolase is provided by the yeast wall extract. Therefore, claim 17 is rendered obvious by Puntenney.
Regarding claim 18, Puntenney teaches that the granular composition consists essentially of 0.1-1 wt% β-1,3 (4)- endoglucanohydrolase, 20-40 wt% silica, 5-20 wt% yeast cell wall or an extract thereof, and 40- 80 wt% mineral clay ([0045]), which falls in the ranges of each ingredient recited in the claim.
Regarding claim 20, Puntenney teaches that the composition further comprises metal carbonate ([0046]).
Regarding claim 21, Puntenney teaches a composition comprising the granular composition of claim 1 and a feed ([0047]).
Regarding claim 38-39, 
Puntenney further teaches that the composition optionally comprises a binding agent ([0107]), which is interpreted to render obvious the limitation that the composition does not comprise a binder. 
Puntenney teaches that the composition is in granule form ([0047]), thereby implicitly teaching the steps of providing silica, mineral clay, glucan and mannans to form a mixture and subjecting the mixture  to a granulation process to form the granules
Puntenney teaches that the granular composition can be dispersed in water as the feed ([0047]; ([0009]; [0140]). Puntenney is silent regarding the dispersion value or durability value. Dispersion measures how fast a granule returns to its original form when exposed to liquid, and durability measures the ability of the granule to resist breakage or attrition. Litster teaches that the end use of granules requires them to be re-dispersed in water easily and quickly (page 139, 5.3.3) and that attrition of dry granules leads to the generation of dusty fines which are usually undesirable (page 121, 3rd para.); Litster goes on to teach that granule dispersibility could be controlled through modulating porosity and using a wetting/swelling agent during granulation process; and that the granule attrition and breakage could be minimized through optimizing the operating variables and formulation during granulation (for example, decreasing macroscopic fracture toughness, increasing flaw size and increasing intensity in handling; the attrition rate for several formulations is a strong function of the granule density)  (page 135-140, 5.3 and Table 5.2).
Both Puntenney and Litster are directed to granules that are being dispersed in a liquid. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the dispersion and attrition 
Puntenney in view of Litster is silent regarding the calcium coefficient of variation and protein proximate coefficient of variation for the granular composition. However, these two coefficients are a measurement of segregation and/or content uniformity of the composition. Given that Puntenney teaches a granulation step, the segregation of the composition is therefore reduced and the content uniformity is improved, when compared with a composition that is not subjected to granulation. 
Further, Lehtola teaches that segregation is primarily due to differences in the size or density of the components of the mix and an ideal granulation will contain all the constituents of the mix in the correct proportion in each granule and segregation of the ingredients will not occur (column 2, line 54-61). Wheeler teaches that applying coating to a granule will reduce segregation [0009]). Puntenney, Lehtola and Wheeler are all directed to granules. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modified Puntenney by providing granules having uniform size or density during granulation, and/or applying coating on the granules so as to reduce the segregation. As such, the coefficients of variation recited in the claim are merely obvious variants of the prior art.
Regarding claim 40, the recitation “using a roll-press compactor to form an agglomerate comprising the silica, mineral clay, glucan and mannans, and milling the agglomerate to form the granular composition” is a product-by-process limitation, given 
 In the instant case, given that Puntenney in view of Litster, Lehtola and Wheeler teaches a granular composition comprising silica, mineral clay, glucan, and mannans the properties of which (e.g., dispersion, attrition and segregation) are essentially the same as that of the composition as claimed, the composition of the prior art and that of as claimed are materially indistinguishable from each other. Therefore, Puntenney in view of Litster, Lehtola and Wheeler reads on claim 40. 


Claims 3-5, 7, 19, 32 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Puntenney  in view of Litster, Lehtola and Wheeler as applied to claim 1 above, and further in view of Bardin “On control of particle size distribution in granulation using high-shear mixers” Powder Technology, 2004, 140, pages 169-175 (hereinafter referred to as Bardin). 
Regarding claim 3-5, 7 and 41, Puntenney in view of Litster, Lehtola and Wheeler teaches what has been recited above but is silent regarding the percentage of the granules that have the size ranges as recited in claims 3-5 and 7, or the size of the granular composition as recited in claim 41. However, Puntenney teaches that the average size of the composition should be compatible with (e.g., similar to) to the 
 Further, Bardin teaches that the particle size and particle size distribution during a granulation process could be controlled by varying factors such as the rate of redistribution of the liquid, the kinetics of the processes of granule breakage and size enlargement, the properties of the liquid spray, the dynamics of the movement of the fluidized bed, the action of blades and impeller, the liquid to solid ratio, etc. (page 169, para. under “Introduction”; page 172, right, para. 1-3; page 173, left, bottom para.)
Both Puntenney and Bardin are directed to granule and/or granulation. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Puntenney by optimizing the granular size and size distribution through varying the aforementioned factors to prepare a granule the size of which is compatible with the feedstuff with which the composition is admixed. Doing so would have eliminated or reduced the size segregation associated with admixing the composition with the feedstuff. As such, the sizes and size distribution recited in claims 3, 4, 5, 7 and 41 are merely obvious variants of the prior art.
Regarding claim 19, Puntenney teaches that the composition is in granule form ([0047]), thereby implicitly teaching that the composition consisting essentially of silica, mineral clay, glucan and mannans is subjected to a granulation process to form the granules. It thus logically follows that the granulation would have resulted in a final granule that consists essentially of homogeneous blend of silica, mineral clay, glucan and mannans.
Puntenney in view of Litster, Lehtola and Wheeler teaches what has been recited above but is silent regarding the percentage of the granules that have the size ranges as recited in the claim. However, Puntenney teaches that the average size of the composition should be compatible with (e.g., similar to) to the feedstuff or other components with which the composition maybe admixed, such that the size segregation associated with admixing could be reduced or eliminated ([0048]). For example, if the composition is admixed with a feedstuff having an average size of 0.05-0.2 mm (e.g., 50-200 µm), the composition would have a similar average size ([0048]). Puntenney further teaches that the composition is in granule form ([0047], thereby implicitly teaching a granulation process to form the granules. As such, Puntenney teaches a particle size that overlaps with that recited in the claim, and that the particle size could be selected and modified.
 Further, Bardin teaches that the particle size and particle size distribution during a granulation process could be controlled by varying factors such as the rate of redistribution of the liquid, the kinetics of the processes of granule breakage and size enlargement, the properties of the liquid spray, the dynamics of the movement of the 
Both Puntenney and Bardin are directed to granule and/or granulation. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Puntenney by optimizing the granular size and size distribution through varying the aforementioned factors to prepare a granule whose size is compatible with the feedstuff with which the composition is admixed. Doing so would have eliminated or reduced the size segregation associated with admixing the composition with the feedstuff. As such, the sizes and size distribution recited in claim 19 are merely obvious variants of the prior art. 
Puntenney in view of Litster, Lehtola, Wheeler and Bardin is silent regarding “when administered to an animal at an inclusion rate of from 0.01% to 2.5% by weight of feed, the granular composition increases expression of interleukin 10 receptor β for a time period subsequent to administration relative to an animal that does not receive the composition”. However, given that Puntenney in view of Litster, Lehtola, Wheeler and Bardin teaches the same granular composition as that recited in the claim and the size of the composition as disclosed by Puntenney is essentially the same as that recited in the claim, it logically follows that the granular composition as disclosed by Puntenney in view of Litster, Lehtola, Wheeler and Bardin when administered to an animal would have increased expression of interleukin 10 receptor β for a time period subsequent to administration relative to an animal that does not receive the composition. See MPEP 2112.01 I, product and apparatus claims- when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 32, Puntenney teaches that the composition is in granule form ([0047]), thereby implicitly teaching that the composition consisting essentially of silica, mineral clay, glucan and mannans is subjected to a granulation process to form the granules.  It logically follows that the granulation would have resulted in a final granule that consists essentially of homogeneous blend of silica, mineral clay, glucan and mannans.
Puntenney in view of Litster, Lehtola, Wheeler and Bardin teaches what has been recited above but is silent regarding the percentage of the granules that have the size ranges as recited in the claim. However, Puntenney teaches that the average size of the composition should be compatible with (e.g., similar to) to the feedstuff or other components with which the composition maybe admixed, such that the size segregation associated with admixing could be reduced or eliminated ([0048]). For example, if the composition is admixed with a feedstuff having an average size of 0.05-0.2 mm (e.g., 50-200 µm), the composition would have a similar average size ([0048]). Puntenney further teaches that the composition is in granule form ([0047], thereby implicitly teaching a granulation process to form the granules. As such, Puntenney teaches a particle size that overlaps with those recited in claim 32, and that the particle size could be selected and modified.
 Further, Bardin teaches that the particle size and particle size distribution during a granulation process could be controlled by varying factors such as the rate of redistribution of the liquid, the kinetics of the processes of granule breakage and size enlargement, the properties of the liquid spray, the dynamics of the movement of the fluidized bed, the action of blades and impeller, the liquid to solid ratio, etc. (page 169, para. under “Introduction”; page 172, right, para. 1-3; page 173, left, bottom para.)
Both Puntenney and Bardin are directed to granule and/or granulation. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Puntenney by optimizing the granular size and size distribution through varying the aforementioned factors to prepare a granule whose size is compatible with the feedstuff with which the composition is admixed. Doing so would have eliminated or reduced the size segregation associated with admixing the composition with the feedstuff. As such, the sizes and size distribution recited in the claim are merely obvious variants of the prior art. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Puntenney in view of Litster, Lehtola and Wheeler as applied to claim 1 above, and further in view of Cardoso US Patent Application Publication No. 2010/0256193 (hereinafter referred to as Cardoso) and evidenced by Particle Analytical, More about bulk and tapped density [Online], published at least on Oct 22, 2012, [retrieved on 2019-09-03]. Retrieved from the Internet: <URL: https://web.archive.org/web/20121022031203/http://particle.dk/methods/bulk-and-tapped-density/more-about-bulk-and-tapped-density/> (hereinafter referred to as Particle Analytical).

Regarding claim 8, Puntenney in view of Litster, Lehtola and Wheeler teaches what has been recited above but is silent regarding the composition having a bulk density difference between a bulk density of a loose packed sample and a bulk density of a tapped or agitated sample of less than 15 lb/ft3. However, the difference between loose bulk density and tapped bulk density of a sample, as evidenced by Particle Analytical (para. under Tapped Method 1), is a measure of the flowability of the sample in which the smaller difference between loose and tapped bulk density indicates a good flowability. Puntenney teaches that the composition is free-flowing such that it could be suitably included in a feedstuff ([0047-0048]). Cardoso teaches adding a flowability agent and glidant to granule to increase the flowability of a granule ([0039]). Both Puntenney and Cardoso are directed to granules that have certain degree of flowability. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the flowability of the granular composition through varying the amount of a glidant or a flowability agent added to the granules such that the composition is free-flowing and could be suitably included in a feed. As such, the difference between loose bulk density and tapped bulk density of a sample recited in the claim is merely an obvious variant of the prior art.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over  Puntenney in view of Litster, Lehtola, Wheeler as applied to claim 35 above, and further in view of Stone, "Yeast Products in the Feed Industry: A Practical Guide for Feed Professionals" [Online], published 11/06/2006, [retrieved on 2020-06-05]. Retrieved from the Internet: <URL: https://en.engormix.com/feed-machinery/articles/yeast-products-in-feed-industry-t33489.htm> (hereinafter referred to as Stone). 
Regarding claim 34, Puntenney teaches that the composition comprises yeast wall extract ([0040]) and that the composition can be used as an animal feed or feed additive (Abstract; [0009]). Puntenney in view of Litster, Lehtola and Wheeler is silent regarding that the yeast is yeast culture. Stone teaches that yeast cultures can be incorporated to an animal feed as a nutrition supplement to provide undefined fermentation factors, which are recognized to stimulate bacterial growth in the digestive tract (para. under “Introduction in page 1;  para. under “Effects of Pelleting on Yeast Viability” on page 5-6). Both Puntenney and Stone are directed to animal feed. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Puntenney by including yeast culture in the composition of Puntenney so as to provide a nutrition supplement to provide undefined fermentation factors, which are recognized to stimulate bacterial growth in the digestive tract.

Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered and the examiner’s response is shown below:
Applicant argues on page 11 of the Remarks that Puntenney does not teach the dispersion value, durability value, mineral coefficient or proximate coefficient.
Those arguments are piecemeal. The office has cited Litster, Lehtola and Wheeler to teach that the aforementioned properties as recited are obvious.
Applicant repeatedly argues on pages 10-11 of the Remarks t that Puntenney does not teach a granular composition. In particular, applicant argues that there is no evidence from Puntenney teaching granule, Puntenney does not disclose a method for making granule, and that Puntenney merely teaches a genus but without supporting species.
These arguments are not persuasive. [0047] of Puntenney clearly teaches that the suitable form of the composition is a granule. Thus to a skilled artisan, Puntenney teaches a granule composition comprising the ingredients as recited in the claim, and also implicitly teaches the process of granulation because the composition of Puntenney does not automatically turn into a granular composition without a granulation process. Prior art is presumed to be operable/enabling. See MPEP 2121 I.
Applicant argues on page 12 of the remarks that Litster does not teach that the granule does not have a binder, that Litster does not the claimed durability, and that Litster does not teach silica, clay, glucan and mannans.
Those arguments are not persuasive. First, although Litster mentions that granule fracture toughness and hardness are strongly influenced by a binder, nowhere in Litster says a binder has to be present in a granulation process. At least the primary reference Puntenney teaches that a granular composition could be prepared without a binder. Second, as enumerated in office action mailed 08/02/2021, the claimed durability is obvious because where durability measures the ability of a granule to resist breakage or attrition, Litster teaches that granule attrition and breakage could be minimized through optimizing the operating variables and formulation during granulation. Third, Puntenney is cited to teach ingredients such as silica, clay, etc. 
Applicant argues on page 13 of the Remarks that Litster does not involve an optimization of properties because Litster teaches that achieving a good balance between granule handing properties and dispersion properties is tricky.
The examiner disagrees. Just because Litster concludes that achieving a good balance between granule handing properties such as attrition resistance and dispersion properties is “tricky” does not mean such a balance could not be achieved. Litster actually proposed several means to control dispersabilty and attrition includes modulating porosity and optimizing the operating variables and formulation during granulation, which clearly manifests that those properties as claimed could be optimized. 
Of note is that the instant specification recites that some of the tested granulation processes provide an acceptable tradeoff between durability and dispersion on page 80, line 17-18, signifying that applicant asserts no discovery beyond what was known to the art.
Applicant argues on pages 13-14 of the Remarks that Litster teaches wetting agents/swelling agents thus failing to teach the limitation that the composition consists essentially of silica, mineral clay, glucan and mannans.
Applicant’s arguments are considered but found unpersuasive. Litster teaches that besides using a wetting agent or swelling agent, other means such as modulating porosity and operating variables (for example, decreasing macroscopic fracture toughness, increasing flaw size and increasing intensity in handling) could be used to optimize dispersion and durability  (page 135-140, 5.3 and Table 5.2). It does not appear that using a wetting agent or swelling agent is required by Litster. 
For forgoing reason set forth above, applicant’s argument on page 14 of the Remarks that Litster does not teach how to affect dispersion or durability is not persuasive.
Applicant argues on page 15 of the Remarks that Puntenney does not teach the claimed coefficient of variation.
This argument is piecemeal. The office has cited Lehtola and Wheeler to that the claimed coefficient of variation is obvious.
Applicant asserts on pages 16-17 of the Remarks that the office’s stance that the coefficient of variation as clamed is obvious since a skilled artisan would have providing granular of uniform size and density during granulation is not accurate, for the reason that the Fig. 40 of the specification has shown that using particles of same size during granulation does not necessarily lead to a granular composition with the claimed coefficient of variation. 
Applicant’s assertion is not accurate. Nowhere in the specification indicates that the granulations as shown in in Fig. 40, Methods 2-8 are from particles of substantially same size. Page 46, line 12-19 of the specification as applicant specifically pointed out only recites that during granulation (e.g., compaction), components of the composition may be sourced and/or prepared to be substantially the same size before the premixing. Such a recitation can barely serve as a guarantee that Methods 2-8 are using the raw components of substantially same size. Applicant is not drawing a correct conclusion.
Further, since prior art Lehtola teaches that during granulation using components of uniform size would reduce segregation, such a teaching is presumed valid. As stated in MPEP 716.07, since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product. In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969). It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. The failures of experimenters who have no interest in succeeding should not be accorded great weight. In re Michalek, 162 F.2d 229, 74 USPQ 107 (CCPA 1947); In re Reid, 179 F.2d 998, 84 USPQ 478 (CCPA 1950).  
Applicant argues on pages 16-17 of the Remarks that Lehtola teaches a binder and a disintegrant, which are precluded from applicant’s claimed composition.
This argument is not persuasive. Lehtola is cited to teach the prior art knowledge that segregation is primarily due to differences in the size or density of the components of the mix. The office is not relying on Lehtola to teach a binder or a disintegrant.
Applicant argues on page 17 of the Remarks that applicant’s claims preclude using a granular coating. Applicant goes on to argue that Wheeler is concerned with 
Applicant’s arguments are considered but found unpersuasive. It does not appear the claims as filed are precluding a coating. Applicant is arguing a feature that is not claimed. Further, applicant is reminded that the claims are directed to a composition not a method, thus the coefficient of variation as claimed is necessarily for the composition as claimed as opposed to any intermediate. Further Wheeler teaches applying coating will reduce segregation, such a teaching is presumed valid.
Applicant argues on page 18 of the Remarks that Puntenney does not teach yeast, for the reason that the yeast wall extract as disclosed by Puntenney is provided as a source of glucan and mannans. The examiner disagrees. Although glucan and mannans is provided by yeast cell wall extract, the extract comprises more than those two species. Further, absent a clear definition in the disclosure, yeast is given the broadest reasonably interpretation thus a yeast cell wall extract reads on “yeast’. Applicant’s attention is also drawn to [0040] of Puntenney which teaches yeast in general.
Applicant argues on page 19 of the Remarks that Bardin does not teach the granulation process that does not include a binder, and that Bardin does not teach how to control the particle size and particle size distribution during granulation that does not including a binder.
This arguments are not persuasive. Bardin discloses other means to control size or size distribution besides using a binder. For example, the rate of redistribution of the liquid, the kinetics of the processes of granule breakage and size enlargement, the 
Applicant argues on page 19-21 of the Remarks that Badin, Cardoso, Particle Analytical or Stone does not teach the composition of claim 1, the durability, the dispersion value or the C.V value.
This argument is piecemeal. The rejection has cited Puntenney and other references to teach the composition and those aforementioned physical properties.
Applicant argues on pages 21-22 of the Remarks that the commercial success as submitted in the declaration filed 12/29/2020 is not due to the advertising, brand recognition and/or market dominance, for the reason that both powdered product and granular product are of same brand, that end users switched from powdered product to the granular product the moment it was made available, that there is no cost benefit for switching, and that the end users do not switch back to the powdered product.
Applicant’s arguments are considered but found unpersuasive.  The office submits that there is no sufficient proof of marketplace success. Specifically, more data is needed to assess the “market share” captured by the claimed product and evaluating the significance of that “share” based on factors such as the number of competing products and the timing of entry into the business. In the instant case, it is unclear what the market share is for the claimed product as compared to competitor’s products, nor is it clear how many competing products are in the whole market. See MPEP 716.03(b) which states gross sales figures do not show commercial success absent evidence as to market share, Cable Electric Products, Inc. v. Genmark, Inc., 770 F.2d 1015, 226 
Regarding whether the granular commercial product is commensurate in scope with the claim, applicant argues on page 22 of the Remarks that para. 5 and 12 of the declaration establish that the granular product comprises silica, miner clay, glucan and mannans thus the granular product being commensurate in scope with the claim.
The examiner disagrees. Claim 1 recites that the granular composition consists essentially consisting of silica, mineral clay, glucan and mannans but applicant indicates that the commercial granules comprises the four components. It is unclear what else is there in the commercial product. Further it is also unclear if the commercial granular product possesses those physical properties such as dispersion value, durability, and the coefficient of variation as claimed (applicant’s own disclosure indicates that granulation of the components does not necessarily lead to a granule of the claimed properties).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791